Citation Nr: 0330592	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine with 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who had over 20 years active duty 
service ending in June 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The veteran has 
initiated and completed an appeal to the Board pursuant to 
38 U.S.C.A. § 7105 (West 2002), and the Board therefore has 
appellate jurisdiction.  The veteran has not requested a 
personal hearing.


REMAND

The diagnostic criteria for rating disabiities of the spine 
were recently revised, effective September 26, 2003.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to 
the appellant will apply unless Congress provided otherwise 
or has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recently overruled Karnas in part.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  However, although not 
entirely clear, the Board believes that the general rule of 
Karnas remains applicable to increased rating claims that 
are still undergoing VA review.  It is stressed, however, 
that the effective date rule contained in 38 U.S.C.A. § 
5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  Therefore, consideration under the 
revised schedular criteria should not be undertaken and 
applied to any time period before such new revised criteria 
became effective.  At any rate, since the veteran's claim 
has not been reviewed with consideration given to the new 
rating criteria, the case must be returned to the RO. 

In view if the new rating criteria and in recognition of 
certain contentions advanced by the veteran regarding the 
symptomatology associated with his low back disability, the 
Board believes it appropriate to afford the veteran another 
VA examination. 

Finally, the Board recognizes that the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
set forth certain notice and assistance provisions.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  It is not clear that the veteran 
was afforded proper notice under VCAA.  The Court has made 
it clear that BVA failure to ensure compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 
202 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send the veteran an appropriate VCAA 
letter in compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  The veteran should also be 
advised of the time period for submitting 
new evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  The RO should obtain copies of 
reports of any treatment the veteran has 
received in connection with his low back 
disability since the January 2002 
Statement of the Case.  

3.  The RO should arrange for the 
veteran to be afforded an appropriate VA 
examination to determine the current 
severity of his service-connected 
degenerative joint disease of the lumbar 
spine with degenerative disc disease.  
The claims folder must be available to 
the examiner for review in connection 
with the examination.  The examination 
should include all indicated tests and 
studies, including range of motion 
testing.  The examination must include 
findings addressing both the previous 
and the current criteria for rating 
disabilities of the lumbar spine, 
including both range of motion and the 
criteria for intervertebral disc 
syndrome, to specifically include 
information regarding the duration of 
any incapacitating episodes.   

4.  When the development requested above 
is completed, the RO should readjudicate 
the issue on appeal giving consideration, 
as applicable, to both the old and new 
rating criteria for disabilities of the 
spine.  The veteran and his 
representative should then be issued an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




